DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and arguments filed on 03/16/2021 have been entered and considered. Applicant’s claim interpretation in the 03/16/2021 response (pages 6-7) have been considered.  
Claims 1, 2, 4-7, 9-14, and 16-25 are pending;
Claims 1, 2, 4-7, 9, and 17-18 are amended;
Claims 3, 8, and 15 are cancelled; 
Claims 17-23 are withdrawn; and 
Claims 1, 2, 4-7, 9-14, 16, 24, and 25 are under examination.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Elizabeth Baio on 9/10/2021.
The application has been amended as follows:  
Claim 1.  A method for an enzymatic hydrolysis in which a plant based feed is fed to an enzymatic hydrolysis stage in which the plant based feed is hydrolysed by means of an enzyme to form a hydrolysed product, the method comprising:
Treating a starting material by an acid hydrolysis and steam explosion and forming a plant based material, the plant based feed comprising the plant based material;
Feeding an additive for preventing enzyme adsorption (i) to the enzymatic hydrolysis stage, (ii) to the plant based feed, which is fed to the enzymatic hydrolysis stage, (iii) to the plant based material, or (iv) to any combination thereof
Adding the enzyme to the enzymatic hydrolysis stage after addition of the additive;

Carrying out the enzymatic hydrolysis to generate the hydrolysed product; 

Mixing the liquid composition with [[the]] fresh plant based material in a mixing stage after the first solid-liquid separation stage to form a mixture;
Feeding the additive to the fresh plant based material before the mixing stage or during the mixing stage;
Separating a solid fraction which comprises the enzyme, and a liquid fraction from the mixture in a second solid-liquid separation stage after the mixing stage; and
Feeding at least a part of the solid fraction which comprises the enzyme to the enzymatic hydrolysis stage.
Claims 17-23. Cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
the rejection of Claims 1-14, 16, and 24-25 under 35 U.S.C. 103 as being unpatentable over Tu et al. in view of Helle et. al. is withdrawn due to the cancellation of or amendment to the claims as well as Applicant’s persuasive arguments in the 03/16/2021 response (page 8). The primary reference of Tu et al. is the closest prior art of the claimed invention. As Applicant pointed out in the 03/16/2021 response, Tu et al. do not teach or suggest adding the additive/surfactant to the fresh plant-based material 
Therefore, the claimed method is novel and unobvious over the art of record.  Therefore, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-7, 9-14, 16, 24, and 25 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a 

/Qing Xu/

Patent Examiner
Art Unit 1653


 
	
	/ALLISON M FOX/           Primary Examiner, Art Unit 1633